987 So.2d 784 (2008)
Timothy D. LESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2489.
District Court of Appeal of Florida, Fifth District.
August 1, 2008.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.

ON REMAND
LAWSON, J.
We reconsider this matter on remand from the Florida Supreme Court, which directed that we conduct a harmless error analysis based upon its decision in Galindez v. State, 955 So.2d 517 (Fla.2007). See Lester v. State, 976 So.2d 577 (Fla.2008). We affirm Lester's upward departure sentence, finding that any error in the trial court's failure to apply Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), at Lester's resentencing was harmless beyond a reasonable doubt. See Galindez, 955 So.2d at 521-24.
AFFIRMED.
SAWAYA and COHEN, JJ., concur.